Order entered February 10, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00640-CR

                         QUINCY NATHANIEL JONES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1645744-Y

                                           ORDER
       We GRANT appellee’s February 7, 2020 motion to extend time to file the accompanying

State’s brief, and ORDER the brief filed as of today’s date.


                                                      /s/      DAVID J. SCHENCK
                                                               PRESIDING JUSTICE